PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/404,243
Filing Date: 6 May 2019
Appellant(s): KRISHNAN, Dhruv S.



__________________
NICHOLAS WHITELAW
For Appellant








EXAMINER’S ANSWER

This is in response to the appeal brief filed 02/04/2022 appealing from the Office Action mailed 12/16/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed.


(2) Response to Argument

APPELLANT REMARKS CONCERNING Claims 1-20 are patentable under 35 U.S.C. § 101 as being directed to statutory subject matter: As to the rejection of Claims 1-20 under 35 U.S.C. § 101, Appellant’s arguments have been fully considered but are not persuasive. In response to Appellant’s arguments on page 29 of the remarks that the claims are not directed to an abstract idea “as it provides an analysis and a recommendation in which the user relies upon to perform an action”, Examiner disagrees. The “analysis and recommendation” is akin to the subject matter grouping of “certain methods of organizing human activity” and “mental processes”. Next, Appellant argues that the present invention “provides a number of features of the system which is believed to constitute an inventive concept”. However, Appellant’s “unconventional and unique 
Appellant then argues on pages 31-34 that the claims “integrate a selection of dissimilar market factors and events by a normalization process thereby enabling a practical application of quantifying dissimilar quantitative and non-qualitative factors in decision making of whether to buy, sell or hold a market asset and therefore are patent-eligible subject matter under 35 U.S.C. § 101”  by “using various formula, and as claimed, the dissimilar events are assessed in respective to the company growth for the particular, and a determination is made” and therefore the abstract idea is integrated into a practical application. Examiner disagrees and asserts that the limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP a trading application, and processor in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.
Appellant then argues starting page 34, that the claims recite additional elements that are not well understood, routine, and conventional because Examiner has withdrawn all prior art rejections and does not cite any prior art under 35 U.S.C. §§102 and 103. Examiner argues that this is not the legal standard for determining the subject matter eligibility under 35 U.S.C. § 101.
Appellant then argues that the claims for a graphical user interface as in claims 1, 8, and 17 are patent eligible as they are similar to the GUI in the case Trading Technologies International, Inc. v. CQG, Inc. Examiner argues that the claims are more similar to those described in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48 used for gathering and analyzing information using conventional techniques and displaying the result. The instant recited claims including additional elements (i.e. processing server, database) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.


For the above reasons, it is believed that the rejections should be sustained.

/IRENE S KANG/Examiner, Art Unit 3695                                                                                                                                                                                                        
Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


go